DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  on line 12 the word “overlay” was omitted from the newly submitted amended claim.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. Regarding the double patenting rejection Applicant argues:
 	“The Examiner has rejected claims 36-46 under the judicially created doctrine of nonstatutory double patenting as allegedly being unpatentable over claims 1-3 of U.S. Patent No. 10,709,642 to Conlon et al. (“Conlon”). Applicant traverse this rejection.
 	Applicant reminds the Examiner that the original claims in Conlon (/.e., the parent of this Application) were subject to a four-way restriction requirement: claims 1-14 deemed drawn to a packet and method of packaging; claims 15-19 deemed drawn to an automated dispenser; claims 20-22 deemed drawn to a method of automatically dispensing medication; and claims 23-35 deemed drawn to a communication system and method of transmitting adherence data. During prosecution of Conlon, Applicant elected claims 20-22 in response to the restriction requirement.
 	Applicant submits that the claims of this Application are similar, though not identical, in scope to original claims 1-14 of Conlon and are drawn to a packet and method of packaging, which the Examiner has restricted as being independent and distinct from the elected and subsequently granted claims 20-22 of Conlon. In accordance with the Examiner’s prior restriction, claims 36-46 are distinct as separate inventions over the claims of Conlon. As such, the double patenting rejection of claims 36-46 is improper and must be withdrawn.”
However, the above arguments are not convincing for two reasons. First, this application is not a divisional of the parent patent but rather a continuation. As such, it does not benefit from the protections of a divisional application as related to a double patenting rejection. Second, even if Applicant had filed a divisional, the claims presented in this application are not the claims which were restricted in the parent patent. Therefore, Applicant’s arguments are not convincing.
Regarding the independent claim 36 and its dependent claims Applicant argues:
 	“The Examiner has rejected claims 37-40 under 35 U.S.C. § 103 as allegedly being unpatentable over Le in view of U.S. Patent Publication No. 2010/0089789 to Rosenbaum et al. (‘Rosenbaum’). The Examiner has rejected claims 44-45 under 35 U.S.C. § 103 as allegedly being unpatentable over Le in view of U.S. Patent Publication No. 2013/0261794 to Fauci (‘Fauci’). The Examiner has rejected claims 46 under 35 U.S.C. § 103 as allegedly being unpatentable over Le in view of Fauci and further in view of U.S. Patent No. 9,101,530 to Wilson et al. (‘Wilson’).
 	Claims 37-41 and 44-46 depend from and add features to amended claim 36, which as set forth above, is not anticipated by Le. None of Rosenbaum, Fauci, or Wilson, alone or in combination with one another, address the deficiencies of Le discussed above. Thus, the rejections of these dependent claims are improper for at least the reasons set forth above with regard to claim 36. Accordingly, Applicant requests that the Examiner withdraw the rejections of the dependent claims.”
However, as shown below, Rosenbaum et al. (USPGPUB 2010/0089789) still anticipates the newly amended claims. Therefore, this argument is not convincing.
 	For the foregoing reasons, claims 36-46 stand rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,709,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the apparatus claims in the present application overlaps with the scope of the method claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-37, 41, and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenbaum et al. (USPGPUB 2010/0089789).
	Regarding claim 36, Rosenbaum et al. disclose an apparatus comprising: 
an overlay (16) configured for operative attachment to a blister pack (12,14), the blister pack configured to dispense medication from each of a plurality of blister pockets (18) configured to contain the medication, the overlay comprising:
a plurality of geometric pattern conductors (26a-1-26g-4) disposed on the overlay, each of the plurality of geometric pattern conductors (26a-1-26g-4) aligned with a corresponding one of the plurality of blister pockets (18) when the overlay is operatively attached to the blister pack so that at least a portion of the geometric pattern conductors (26a-1-26g-4) are broken when the medication is removed from the corresponding one of the plurality of blister pockets (18) creating an open circuit in the geometric pattern conductors (see paragraph [0027]),
a plurality of connecting conductors (27a-27g) disposed on the overlay that are electrically coupled to the plurality of geometric pattern conductors (see Figure 3) and configured to detect the open circuit in the plurality of geometric pattern conductors (26a-1-26g-4) and identify which of the plurality of geometric pattern conductors (26a-1-26g-4) has been broken (see paragraph [0027]), wherein the plurality of connecting conductors (27a-27g) interconnect at least some of the plurality of geometric pattern conductors (26a-1-26g-4) with one another, and
processing and storage circuitry (28a-28i,40,48,106) disposed on the overlay (see paragraph [0031]) configured to detect the open circuit and store a time when the open circuit is detected, to create adherence data (see paragraph [0027]).
	Regarding claim 37, Rosenbaum et al. disclose the apparatus of claim 36, further comprising: 
communication circuitry disposed on the overlay and electrically coupled to the processing and storage circuitry and configured to communicate the adherence data to a server accessible to authorized individuals (see paragraphs [0032] and [0041]).
	Regarding claim 41, Rosenbaum et al. disclose the apparatus of claim 36, wherein the medication is a solid medication (see Figure 1), a jell medication, or a liquid medication.
	Regarding claim 44, Rosenbaum et al. disclose the apparatus of claim 36, further comprising a communication system operable with the overlay and configured to communicate adherence data, indicating adherence by a patient to a medication schedule, the communication system comprising a communicator, communicably coupled to the processing and storage circuitry and configured to receive the adherence data from the processing and storage circuitry and transmit the adherence data to a network for storage and access by authorized individuals (see paragraphs [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al. (USPGPUB 2010/0089789) as applied to claims 36-37, 41, and 44 above, and further in view of Le et al. (USP 7,552,824).
	Regarding claim 38, Rosenbaum et al. disclose the apparatus of claim 37. However, they do not disclose an apparatus wherein the plurality of connecting conductors are formed from conductive ink. Le et al. disclose an apparatus wherein the plurality of connecting conductors are formed from conductive ink (see column 4 lines 3-4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Rosenbaum et al. by including an apparatus wherein the plurality of connecting conductors are formed from conductive ink, as disclosed by Le et al., for the purpose of providing “conductive inks, selected base on the performance needs of the individual circuits” (see column 4 lines 4-6).
	Regarding claim 39, Rosenbaum et al. in view of Le et al. disclose the apparatus of claim 38. Furthermore, Rosenbaum et al. disclose an apparatus wherein the plurality of geometric pattern conductors have a zigzag geometric pattern over each of the plurality blister pockets (see Figure 2). 
	Regarding claim 40, Rosenbaum et al. in view of Le et al. disclose the apparatus of claim 38. Furthermore, Rosenbaum et al. disclose an apparatus wherein the plurality of connecting conductors are configured in columns and rows (see Figure 3) to individually identify which of the plurality of geometric pattern conductors that have been broken (see paragraph [0029]).
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al. (USPGPUB 2010/0089789) as applied to claims 36-37, 41, and 44 above, and further in view of FAUCI (USPGPUB 2013/0261794).
	Regarding claim 45, Rosenbaum et al. disclose the apparatus of claim 44. However, they do not disclose an apparatus wherein the authorized individuals comprise an insurance company that generates patient accountability data to score patients, or a pharmacy that generates patient accountability data to score patients, or a healthcare provider that generates patient accountability data to score patients, or law enforcement. FAUCI discloses an apparatus wherein the authorized individuals comprise an insurance company that generates patient accountability data to score patients, or a pharmacy that generates patient accountability data to score patients, or a healthcare provider that generates patient accountability data to score patients (see paragraph [0054]), or law enforcement. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Rosenbaum et al. by including an apparatus wherein the authorized individuals comprise an insurance company that generates patient accountability data to score patients, or a pharmacy that generates patient accountability data to score patients, or a healthcare provider that generates patient accountability data to score patients, or law enforcement, as disclosed by FAUCI, for the purpose of providing “software features that track and score patient’s adherence” (see paragraph [0041]).
Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al. (USPGPUB 2010/0089789) as applied to claims 36-37, 41, and 44 above, and further in view of Wilson et al. (USP 9,101,530).
	Regarding claim 46, Rosenbaum et al. disclose the apparatus of claim 44. However, they do not disclose an apparatus wherein the communicator is communicably coupled to the processing and storage circuitry via a near field communication protocol. Wilson et al. disclose an apparatus wherein the communicator is communicably coupled to the processing and storage circuitry via a near field communication protocol (see column 5 lines 55-61). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Rosenbaum et al. by including an apparatus wherein the communicator is communicably coupled to the processing and storage circuitry via a near field communication protocol, as disclosed by Wilson et al., for the purpose of providing wireless communication means that includes NFC (see column 5 lines 55-61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
8/6/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655